July 26, 2016




                                   JUDGMENT
                   The Fourteenth Court of Appeals
 AJAZ R. SIDDIQUI, NAJEEB SIDDIQUI AND SUNCOAST ENVIRONMENTAL
                 AND CONSTRUCTION, INC., Appellants

NO. 14-14-00384-CV                          V.

 FANCY BITES, L.L.C., QUICK EATS L.L.C., FARHAN S. QURESHI AND SYED
                         KHALID ALI, Appellees
                   ________________________________

      This cause, an appeal from the judgment in favor of appellees, Fancy Bites,
L.L.C., Quick Eats L.L.C., Farhan S. Qureshi and Syed Khalid Ali, signed February 18,
2014, was heard on the transcript of the record. We have inspected the record and find
error in the judgment. We therefore REFORM the judgment of the court below to
delete that portion of the judgment holding Ajaz R. Siddiqui, Najeeb Siddiqui, and
Suncoast Construction, Inc., liable to Farhan S. Qureshi and Syed Khalid Ali based on
breach of fiduciary duties. We further reform the award of actual damages to Farhan S.
Qureshi and Syed Khalid Ali to provide that Farhan S. Qureshi and Syed Khalid Ali
jointly recover from Ajaz R. Siddiqui and Najeeb Siddiqui, jointly and severally, actual
damages in the amount of $425,000.00, plus prejudgment interest on that sum at the
annual rate of 5%, in the amount of $45,050.00, and court costs. We delete that portion
of the judgment rendering Suncoast Construction, Inc., jointly and severally liable for
the actual damages awarded.
       We order the judgment of the court below AFFIRMED except as modified in
this judgment.
       We order that each party shall pay its costs by reason of this appeal.
       We further order this decision certified below for observance.